DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4, 9-10, 11-14, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent claims 1 and 11 recites “perform speaker identification …”, “process the voice commands to generate reduced distortion voice commands”, and “perform speech recognition on the reduced distortion voice commands …”.  These limitations, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “the audio processor”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “audio processor” language, these steps in the context of this claim encompass the user manually identify the speaker in the voice signal, block out all noise or distortion coming from the environment, and recognize the speech command contained in the voice signal.  All of these steps can be performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements - using the audio processor to perform these steps.  The use of a processor is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  The claims include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “microphones”, and “vehicle” are merely for the purpose of data gathering and/or insignificant extra-solution activity that amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Similarly, dependent claims 2-10 and 12-20 include elements such as various control devices to be controlled by the identified.  These additional elements that are insufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of various devices are merely for the purpose of data gathering and/or insignificant extra-solution activity that amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-11, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 11-15 of U.S. Patent No. 10854202.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same invention.  Furthermore, the claims of the patent are narrower is scope and anticipate the claims of the application.

Claims of the patent				Claims of the application
1. A system for use in a vehicle, comprising: an audio processor; and a plurality of microphones coupled to the audio processor, wherein the plurality of microphones is configured to capture voice commands from one or more passengers inside of the vehicle, wherein the audio processor is configured to: perform speaker identification to determine which voice commands correspond to which of the one or more passengers, process the voice commands to generate reduced distortion voice commands, and perform speech recognition on the reduced distortion voice commands to determine one or more requests made by the one or more passengers, wherein the audio processor is configured to process the voice commands to generate reduced distortion voice commands using a filter generated by executing an artificial intelligence model using the voice commands and an identification of a current configuration of the vehicle as inputs to the artificial intelligence model, wherein the artificial intelligence model comprises an artificial neural network trained using training inputs that include synthetic noisy speech, wherein the synthetic noisy speech comprises noise and voice recordings, wherein the noise comprises recordings of internal noise sources recorded for different configurations of the vehicle, and wherein the training inputs for the artificial neural network further include an indication of a configuration of the vehicle when a particular noise recording was captured.
2. The system of claim 1, wherein the audio processor is configured to process the voice commands to generate reduced distortion voice commands by comparing the voice commands to one or more stored waveforms previously recorded for a first passenger of the one or more passengers.
3. The system of claim 2, wherein the audio processor is configured to process the voice commands to generate reduced distortion voice commands by determining expected voice commands based on a result of comparing the voice commands to the one or more stored waveforms.
4. The system of claim 3, wherein the audio processor is configured to process the voice commands to generate reduced distortion voice commands by identifying acoustic anomalies in the voice commands that represent deviations from the expected voice commands, and wherein the acoustic anomalies are due to environmental factors, a location of the first passenger in the autonomous vehicle, a volume level or intensity of the voice commands, and/or ambient noise due to other factors.
5. The system of claim 4, wherein the audio processor is configured to process the voice commands to generate reduced distortion voice commands by removing the acoustic anomalies from the voice commands to generate the reduced-distortion voice commands.
Claims 11-15 are similar to the above claims.
1. A system for use in a vehicle, comprising: an audio processor; and a plurality of microphones coupled to the audio processor, wherein the plurality of microphones is configured to capture voice commands from one or more passengers inside of the vehicle, wherein the audio processor is configured to: perform speaker identification to determine which voice commands correspond to which of the one or more passengers, process the voice commands to generate reduced distortion voice commands, and perform speech recognition on the reduced distortion voice commands to determine one or more requests made by the one or more passengers.  






















7. The system of claim 1, wherein the audio processor is configured to process the voice commands to generate reduced distortion voice commands by comparing the voice commands to one or more stored waveforms previously recorded for a first passenger of the one or more passengers.  

8. The system of claim 7, wherein the audio processor is configured to process the voice commands to generate reduced distortion voice commands by determining expected voice commands based on a result of comparing the voice commands to the one or more stored waveforms. 
 
9. The system of claim 8, wherein the audio processor is configured to process the voice commands to generate reduced distortion voice commands by identifying acoustic anomalies in the voice commands that represent deviations from the expected voice commands, and wherein the acoustic anomalies are due to environmental factors, a location of the first passenger in the autonomous vehicle, a volume level or intensity of the voice commands, and/or ambient noise due to other factors.  

10. The system of claim 9, wherein the audio processor is configured to process the voice commands to generate reduced distortion voice commands by removing the acoustic anomalies from the voice commands to generate the reduced-distortion voice commands.

Claims 1, 7-11, and 17-20 are similar to the above claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coon et al. (USPG 2009/0055180, hereinafter referred to as Coon) in view of Talwar et al. (USPG 2011/0125500, hereinafter referred to as Talwar).

Regarding claims 1 and 11, Coon discloses a system and method for use in a vehicle, comprising: 
an audio processor (figure 3, processor 26); and
a plurality of microphones coupled to the audio processor (figure 3, microphone arrays 22), wherein the plurality of microphones is configured to capture voice commands from one or more passengers inside of the vehicle (figure 3, microphone arrays 22 for capturing “conversation” of multiple speaker (figure 4, steps 110-114); also see paragraphs 22-23; also see figure 5),
wherein the audio processor is configured to:
perform speaker identification to determine which voice commands correspond to which of the one or more passengers (figure 5, step 206 for identifying speaker; paragraph 20, identify speaker and commands in the voice speech), and
perform speech recognition on the voice commands to determine one or more requests made by the one or more passengers (figure 5 and paragraph 38).
Coon fails to explicitly disclose, however, Talwar teaches process the voice commands to generate reduced distortion voice commands (paragraphs 44, 46, 54, and 59; also see figure 3; identify distortion type and use it to reduce distortion in the voice command; “noise suppression algorithms, adaptive filters, speech equalization, speech compensation, speech enhancement …”).
Since Coon and Talwar are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of identifying dictionary type in order to suppress it to improve audio quality during speech recognition to improve speech recognition speed and accuracy (paragraph 54).  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 2-5, 7-8, 12-15, and 17-18, Coon further discloses a plurality of output devices coupled to the audio processor, wherein the plurality of output devices comprises a navigation system, an entertainment system, a speaker system, and/or a display system (figure 3, control devices 36); wherein at least one of the plurality of output devices is used to execute at least one of the one or more requests made by the one or more passengers (paragraph 18; “other passengers 16B-16D may also have access to systems and devices that may utilize personalized feature settings … and other electronic system and device feature settings” and “each passenger within the vehicle 10 may interface with the systems or devices”); wherein the plurality of output devices executes the at least one of the one or more requests based on an identity of the one or more passengers corresponding to the captured voice commands (paragraphs 22-23; “During a speech recognition cycle, the location and identification of a passenger speaking allows a single recognizer system to be used to control function in that particular zone of the vehicle”); wherein the audio processor is configured to perform the speaker identification by comparing the voice commands from the one or more passengers to a plurality of stored waveforms previously recorded for the one or more passengers (paragraphs 32 and 37; “biometric signatures” are stored in memory for used to identify the speaker; it is well-known in the SR art that the biometric signatures of the speech input is compared with pre-stored biometric signatures in order to determine a speaker of the speech input), and wherein the audio processor is configured to perform the speaker identification by determining which voice commands correspond to which of the one or more passengers based on a result of comparing the voice commands to the stored waveforms (paragraphs 32 and 37; “biometric signatures” are stored in memory for used to identify the speaker; it is well-known in the SR art that the biometric signatures of the speech input is compared with pre-stored biometric signatures in order to determine a speaker of the speech input); wherein the audio processor is configured to process the voice commands to generate reduced distortion voice commands by comparing the voice commands to one or more stored waveforms previously recorded for a first passenger of the one or more passengers (paragraphs 5-6 and 37; comparing speech spoken words to pre-stored grammars); wherein the audio processor is configured to process the voice commands to generate reduced distortion voice commands by determining expected voice commands based on a result of comparing the voice commands to the one or more stored waveforms (paragraphs 5-6 and 37; comparing speech spoken words to pre-stored grammars to determine the command spoken by the user).

Regarding claims 6, 16, 9-10, and 19-20, Con fails to explicitly disclose, however, Talwar teaches wherein the audio processor is configured to compare the voice commands to the stored waveforms using an acoustic phonetic approach and/or a pattern recognition approach (paragraphs 29-30 and 35; “decoding the acoustic features to yield digital subwords or word output data corresponding to the input speech utterances”; “syllables, demi-syllables, phones, diphones, phonemes”); wherein the audio processor is configured to process the voice commands to generate reduced distortion voice commands by identifying acoustic anomalies in the voice commands that represent deviations from the expected voice commands (paragraphs 44, 46, and 59; also see figure 3; identify distortion type and use it to reduce distortion in the voice command), and wherein the acoustic anomalies are due to environmental factors, a location of the first passenger in the autonomous vehicle, a volume level or intensity of the voice commands, and/or ambient noise due to other factors (paragraphs 44, 46, and 59; also see figure 3; identify distortion type and use it to reduce distortion in the voice command); and wherein the audio processor is configured to process the voice commands to generate reduced distortion voice commands by removing the acoustic anomalies from the voice commands to generate the reduced-distortion voice commands (paragraph 54; “noise suppression algorithms, adaptive filters, speech equalization, speech compensation, speech enhancement …”).
Since Coon and Talwar are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of identifying dictionary type in order to suppress it to improve audio quality during speech recognition to improve speech recognition speed and accuracy (paragraph 54).  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mohammad et al. (USPG 2018/0190282) teach an in-vehicle voice command system that is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656